Order entered July 26, 2021




                                        In The
                                Court of Appeals
                         Fifth District of Texas at Dallas

                                 No. 05-21-00382-CV

                              SHYLA RYAN, Appellant

                                           V.

                    VVSN HOLDING, LLC, IND. AND
           D/B/A THUNDERBIRD APARTMENTS, ET AL., Appellees

                 On Appeal from the 162nd Judicial District Court
                              Dallas County, Texas
                      Trial Court Cause No. DC-18-13256

                                       ORDER

         By letter dated July 16, 2021, counsel for appellant informed the Court that
appellant did not request the reporter’s record. Accordingly, we ORDER the
appeal be submitted without the reporter’s record. See TEX. R. APP. P. 37.3(c).
         Appellant’s brief on the merits is due within thirty days of the date of this
order.




                                                /s/   ROBERT D. BURNS, III
                                                      CHIEF JUSTICE